Order entered May 13, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00943-CR

                                NDUBUISI NKALARI, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                              Trial Court Cause No. CR13-1057

                                             ORDER
         The Court GRANTS appellant’s second motion for extension of time to file appellant’s

brief.

         We DIRECT the Clerk of the Court to file the brief tendered as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE